Per Curidm.

Prom án anlaysis of the evidence, this court agrees that the record amply, supports the findings of the board that respondent has violated DR 1-102 (A) (4), (5) and (6), DR 2-107, DR 3-101, DR 3-102, and DR 3-103 of the Code of Professional Responsibility.
The foregoing violations, individually and' collectively,'constitute misconduct as defined in Gov. R. V (5) (a).
We come now to the recommendation of the board that respondent.be indefinitely suspended; from the practice of law.'
We find that respondent’s conduct showed hé was dishonest, fraudulent, deceitful, and that, he misrepresented material facts in the proceedings involving his bankruptcy and in'his dealings with the, Wilsons; that such "conduct was prejudicial to the administration of justice'; and that snch conduct reflects on his fitness to practice law.
We further1 find .that he aided a nonTÍáwyer, his brother, in the unauthorized practice of law.
In view of the foregoing, it is the judgment of this court, pursuant to Gov. R. V(6) (a), that respondent, Lyn C. George, be permanently disbarred from the practice of law. '

Judgment accordingly.

O’Neill/C. J., Herbert, Corrigan, Stern, Celebrezze, W. Brown and P. Brown,, JJ., concur.